COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Araceli Zapata d/b/a El Super, Veljaco Corp., Inc, d/b/a EL
                            Meat Market & Taqueria and Carmen Gloria Veljanovich v.
                            Clear Creek Independent School District, et al.

Appellate case number:      01-16-00436-CV

Trial court case number:    2013-04925

Trial court:                165th District Court of Harris County

       On May 30, 2016, appellants, Araceli Zapata d/b/a El Super, Veljaco Corp., Inc,
d/b/a EL Meat Market & Taqueria and Carmen Gloria Veljanovich, filed a notice of
appeal from the trial court’s final judgment, signed on February 19, 2016, in this property
tax action. See TEX. R. APP. 26.1(a)(4). On August 9, 2016, appellees, City of Webster
and Harris County, filed a motion to dismiss this appeal for want of prosecution because
of appellants’ alleged failure to pay for the filing and clerk’s record fees, and obtaining
the clerk’s and reporter’s records to be filed in this Court. See TEX. R. APP. P. 42.3(b).

       However, appellants paid for the filing fee on July 19, 2016, and the clerk’s and
supplemental clerk’s records were just filed in this Court on August 10, 2016. On August
10, 2016, the court reporter, Peggy Hershelman, filed an information sheet in this Court
notifying the appellants that the substitute reporter, Jenine Redden, should be contacted
about the reporter’s record. On August 11, 2016, Jenine Redden filed an information
sheet in this Court stating that the appellants have not yet contacted her about requesting
and paying for the reporter’s record.

       Accordingly, appellees’ motion to dismiss is dismissed as moot because the filing
fee was paid, the clerk’s records have been filed, and the correct reporter has just recently
been identified.

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                  Acting individually
Date: August 16, 2016